UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to QEP RESOURCES, INC. (Exact name of registrant as specified in its charter) STATE OF DELAWARE 001-34778 87-0287750 (State or other jurisdiction of incorporation or organization (Commission File Number) (I.R.S. Employer Identification No.) 1050 17th Street, Suite 500, Denver, Colorado 80265 (Address of principal executive offices) Registrant’s telephone number, including area code (303)672-6900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler x (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox At September 30, 2011, there were 176,952,496 shares of the registrant’s common stock, $0.01 par value, outstanding. QEP Resources, Inc. Form 10-Q for the Quarter Ended September 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM4. CONTROLS AND PROCEDURES 39 PART II. OTHER INFORMATION 39 ITEM 1. LEGAL PROCEEDINGS 39 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 ITEM 3. EXHIBITS 39 SIGNATURES 40 i Table Of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS QEP RESOURCES, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in millions, except per share amounts) REVENUES Natural gas sales $ Oil sales NGL sales Gathering, processing and other Purchased gas and oil sales Total Revenues OPERATING EXPENSES Purchased gas and oil expense Lease operating expense Gathering, processing and other General and administrative Separation costs - - Production and property taxes Depreciation, depletion and amortization Exploration expenses Abandonment and impairment Total Operating Expenses Net gain from asset sales OPERATING INCOME Interest and other income (loss) ) ) Income from unconsolidated affiliates Loss from early extinguishment of debt ) Interest expense ) INCOME FROM CONTINUING OPERATIONS BEFOREINCOME TAXES Income taxes ) INCOME FROM CONTINUING OPERATIONS Discontinued operations, net of income tax - - - NET INCOME Net income attributable to noncontrolling interest ) NET INCOME ATTRIBUTABLE TO QEP $ Earnings Per Common Share Attributable to QEP Basic from continuing operations $ Basic from discontinued operations - - - Basic total $ Diluted from continuing operations $ Diluted from discontinued operations - - - Diluted total $ Weighted-average common shares outstanding Used in basic calculation Used in diluted calculation Dividends per common share $ See notes accompanying the condensed consolidated financial statements 1 Table Of Contents QEP RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December31, (in millions) ASSETS Current Assets Cash and cash equivalents $
